OFFICIAL NG)T|eg RROMCOURT OF CRIMINAL APPEALS OF TEXAS
                    P.O BOX llMirAplfSl STATION, AUSTIN, TEXAS 7871II,
               OFFICIAL ^Ij'SJMESS                               4**"%
    ,   ,      STATE-OFTExA&*
               PENAlifY FOR j; ^
                                                               02 1M
               PRIVATE USE'---                                 0004279596     JAN27 2015
1/26/2015                       ,-',            ^^___          MAILED FROM ZIP CODR 78701
TURNER, ALBERT JAMES Tr. Ct. No. 10-DCR-054233                     "" WR-807559-D2
On this day, the motion for leave to file' the 'original writ of mandamus has been
denied without written order           ' - ,
                                                                         Abel Acosta, Clerk

                               ALBERT JAMES TURNER ^PPf5(jO
                                Qookt County
                                                            to